Citation Nr: 0115436	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,678.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to January 
1954.  This appeal arises from a September 1999 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Wilmington, Delaware RO.


REMAND

The evidence of record shows that by letter dated in March 
1993, the veteran was awarded nonservice-connected pension 
benefits, effective July 1, 1992, on the basis that his 
countable income did not exceed the maximum annual limit.  By 
letter dated in July 1999, the RO notified the veteran that 
his pension benefits were terminated, effective January 1, 
1998, on the basis that his countable income was actually 
more than what the RO was originally led to believe because 
his wife also received Social Security benefits.  In a 
statement received in August 1999, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the $1,678 
overpayment, or whether the effective date of the terminated 
benefits was proper.  The Board also notes that the date on 
which the veteran's wife received her first benefit check 
from the Social Security Administration (SSA) is not clear 
from the evidence of record.  The RO should verify with the 
SSA the exact date when the initial benefit check was issued 
to the veteran's wife.  The RO should then conduct an audit 
that would reveal precisely what income was considered by it 
in calculating the veteran's countable income in order to 
derive the amount of his VA benefits, and what benefit 
amounts were due and paid to the veteran.  The determination 
of the proper creation of the overpayment is relevant to the 
veteran's request for waiver of that overpayment.

In addition, the Board notes that a September 1999 decision 
by the Committee denied the veteran's claim for waiver of 
recovery of an overpayment in the amount of $1,678.  The 
Committee stated, "All the elements which constitute 'equity 
and good conscience' have been considered in this decision."  
The Committee went on to state, however, that the veteran's 
failure to submit a copy of his wife's Social Security award 
letter constituted bad faith on his part.  The January 2000 
Statement of the Case states that the veteran "demonstrated 
a lack of good faith by not submitting requested evidence 
showing when his spouse received her first Social Security 
Disability check."  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience standard 
which contemplates several elements to include fault and 
unjust enrichment, or under one of the elements that 
automatically precludes the granting of waiver-fraud, 
misrepresentation, or bad faith.

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine if the veteran's circumstances have changed since 
1999.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the Social 
Security Administration and request 
documentation showing the exact date on 
which the initial benefit payment check 
was issued to the veteran's wife, 
recognizing that it is the date of 
receipt and not the date of entitlement 
of those benefits that is pertinent for 
VA pension purposes.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue to 
include a discussion as to the proper 
effective date for reduced benefits, the 
amounts due and paid to the veteran, the 
amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  All income and expenses used to 
reduce countable income should be 
itemized in the report.  Once compiled, 
the audit report must be associated with 
the claims folder, and a copy must be 
sent to the veteran. 

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment.  If the claim continues to 
be denied, it should be specifically 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  The RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. §§ 1.963, 
1.965 (2000), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The veteran should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




